Name: 97/10/EC: Commission Decision of 12 December 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Africa;  health;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 1997-01-07

 Avis juridique important|31997D001097/10/EC: Commission Decision of 12 December 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa (Text with EEA relevance) Official Journal L 003 , 07/01/1997 P. 0009 - 0024COMMISSION DECISION of 12 December 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC in relation to the temporary admission and imports into the Community of registered horses from South Africa (Text with EEA relevance) (97/10/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12 (2), 13 (2), 14, 15, 16 and 19 (i) thereof,Whereas South Africa is included in Part 1 of the Annex to Council Decision 79/542/EEC (2) establishing the list of third countries from which Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products, as last amended by Commission Decision 95/624/EC (3); whereas, however, the importation of equidae from South Africa is currently suspended;Whereas Commission Decision 92/160/EEC (4), as last amended by Decision 95/536/EC (5), established the regionalization of certain third countries for imports of equidae;Whereas Commission Decision 92/260/EEC (6), as last amended by Decision 92/279/EEC (7), established the animal health conditions and veterinary certification for temporary admission of registered horses;Whereas Commission Decision 93/197/EEC (8), as last amended by Decision 96/279/EC, established the animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production;Whereas following a Commission veterinary inspection mission to South Africa the animal health situation appears to be under the satisfactory control of well structured and organized veterinary services;Whereas African horse sickness is endemic in certain parts of South Africa; whereas, however, the Cape Peninsula has been free of African horse sickness for more than five years, and systematic vaccination against African horse sickness has not been carried out during the last 12 months;Whereas an initial sero-epidemiological monitoring for African horse sickness was carried out with satisfactory results on all horses and on a representative sample of other equidae in the proposed African horse sickness free area and on random samples of horses in the proposed surveillance and protection zone in the Western Cape Province to establish the serological status of the resident equidae population in relation to antibodies against African horse sickness and equine encephalosis virus;Whereas dourine is endemic in certain parts of South Africa; whereas, however, the Western Cape Province has been free of dourine for more than six months; whereas South Africa is officially free of glanders, equine encephalomyelitis of all types, equine infectious anaemia and vesicular stomatitis for more than six months;Whereas the veterinary authorities of South Africa have guaranteed to notify within 24 hours by telefax, telegram or telex to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A to Council Directive 90/426/EEC and any change in the vaccination policy, and within an appropriate time, in the import policy in respect of equidae;Whereas the veterinary authorities of South Africa have provided certain guarantees in respect of registered horses intended for temporary admission or permanent imports into the Community;Whereas the animal health conditions must be adopted in accordance with the animal health situation of the third country concerned; whereas due to necessary requirements in relation to movement control and quarantine within South Africa the present case relates only to the temporary admission and imports of registered horses;Whereas Decisions 79/542/EEC, 92/160/EEC, 92/260/EEC and 93/197/EEC must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The regionalization of South Africa in respect of the temporary admission and imports into the Community of registered horses shall apply under the condition that the additional guarantees in Annex I are fulfilled.Article 2 In Part 1 of the Annex to Decision 79/542/EEC in the column 'live animals` under 'Special Remarks` the footnote '(6)` relating to South Africa is replaced by '(5)`.Article 3 The Annex to Decision 92/160/EEC is amended as follows:1. the following words are added:'South Africa (3)the metropolitan area of Cape Town delineated as follows:>TABLE>`2. the corresponding footnote is added:'(3) Only temporary admission and permanent imports into the Community of registered horses are authorized.`Article 4 Decision 92/260/EEC is amended as follows:1. the following words are added to Annex I:'Group FSouth Africa (1)`;2. in Annex II the following is added:(a) 'F. Health certificate for temporary admission of registered horses from third countries assigned to group F.`;(b) Annex II to this Decision.Article 5 Decision 93/197/EEC is amended as follows:1. the following words are added to Annex I:'Group FSouth Africa (1)`;2. in Annex II the following is added:(a) 'F. Health certificate for imports of registered equidae and equidae for breeding and production form third countries assigned to Group F.`;(b) Annex III to this Decision.Article 6 This Decision is addressed to the Member States.Done at Brussels, 12 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 42.(2) OJ No L 146, 14. 6. 1979, p. 15.(3) OJ No L 279, 31. 10. 1996, p. 33.(4) OJ No L 71, 18. 3. 1992, p. 27.(5) OJ No L 304, 16. 12. 1995, p. 49.(6) OJ No L 130, 15. 5. 1992, p. 67.(7) OJ No L 107, 30. 4. 1996, p. 1.(8) OJ No L 86, 6. 4. 1993, p. 16.ANNEX I Additional guarantees which apply to the regionalization of South Africa in respect of the temporary admission and imports into the European Community of registered horses 1. The following diseases are compulsorily notifiable in South Africa:African horse sickness (AHS), glanders, dourine, equine encephalomyelitis of all types including Venezuelan equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis, anthrax and rabies.The whole of the Western Cape Province is declared an 'African horse sickness control area` in accordance with the provisions of the Animal Disease Act. In respect of the regionalization for African horse sickness the territory of the Western Cape Province is divided into the African horse sickness free area, the surveillance zone and the protection zone.Within the Western Cape Province, African horse sickness is a 'controlled disease` in accordance with the provisions of the Animal Disease Act.2. Regionalization:2.1. African horse sickness free area.The metropolitan area of Cape Town is the free area for African horse sickness and delineated as follows:>TABLE>2.2. African horse sickness surveillance zone:The African horse sickness free area is surrounded by a surveillance zone of at least 50 km width which includes the magisterial districts of Cape Town, Vredenburg, Hopefield, Moorreesburg, Malmesbury, Wellington, Paarl, Stellenbosch, Kuilsrivier, Goodwood, Wynberg, Simonstown, Somerset West, Mitchell's Plain and Strand and is defined by the Berg Rivier to the north, the Hottentots Holland Mountains to the east and the coast to the south and west.2.3. African horse sickness protection zone:The surveillance zone is surrounded by a protection zone of at least 100 km width which includes the magisterial districts of Vanrynsdorp, Vredendal, Clanwilliam, Piketberg, Ceres, Tulbagh, Worcester, Caledon, Hermanus, Bredasdorp, Robertson, Montagu, Swellendam, Laingsburg, Ladismith, Heidelberg, Riversdale, Mossel Bay, Calitzdorp, Oudtshoorn, George, Knysna, Uniondale, Prince Albert, Beaufort west and Murraysburg.2.4. African horse sickness infected zone:The part of the territory of the Republic of South Africa outside the Western Cape Province.3. Vaccination:3.1. No systematic vaccination against African horse sickness is allowed within the free area and the surveillance zone.However, by way of derogation the Director of Animal Health of the Ministry of Agriculture of South Africa may grant permission for vaccination using a registered polyvalent AHS vaccine as prescribed by the vaccine manufacturer and carried out exclusively by a veterinarian, of those horses scheduled to leave the free area or the surveillance zone beyond the perimeters of the surveillance zone under the provision that these horses may not leave the holding until departure for a destination outside the free area and the surveillance zone.3.2. Where vaccination of registered horses against AHS is carried out in areas outside the free area and surveillance zone it must be carried out by a veterinarian using a registered polyvalent AHS vaccine as prescribed by the vaccine manufacturer and the vaccination must be entered in the passport.4. Registration of holdings and identification of equidae:4.1. Within the free area all holdings (holdings in the meaning of Article 2 (a) of Directive 90/426/EEC) are identified, registered and supervised by the State veterinarian of the area.4.2. All equidae resident in the free area are identified and records are kept which include information on movement and the health and vaccination history of the animal.5. Movement control5.1. Any movement of equidae from the infected zone into the protection zone, into the surveillance zone and into the free area and any movement of equidae from the protection zone into the surveillance zone and into the free area and any movement of equidae from the surveillance zone into the free area is prohibited.5.2. However, in derogation to the prohibitions laid down in paragraph 5.1, equidae other than registered horses can be admitted from the infected zone into the protection zone, the surveillance zone and the free area, and from the protection zone into the surveillance zone and the free area, and from the surveillance zone into the free area exclusively under the conditions of Article 5 (3) of Directive 90/426/EC.5.2.1. The months June, July and August are the vector insect safe period as required in Article 5 (3) (a) of Directive 90/426/EEC.5.2.2. The equidae are released from quarantine suitably identified.5.2.3. In addition to the provisions in paragraph 5.2, equidae for slaughter shall not enter the free area and shall enter the surveillance zone under official veterinary supervision only for immediate slaughter at designated slaughterhouses.5.3. However, in derogation to the provisions in paragraph 5.1, movement of registered horses from the infected zone into the protection zone can be allowed under the following conditions:5.3.1. The horse must be identified by a passport and particulars on vaccination must be entered in the passport.5.3.2. The movement of the horse must be pre-notified by the issuing official veterinarian to the responsible official veterinarian in the district of destination.5.3.3. The horse must be accompanied by a certificate which is part of the passport and issued by an official veterinarian (official veterinarian in the meaning of Article 2 (h) of Directive 90/426/EEC) at the premises of origin.5.3.4. The certificate must state that the horse:- was clinically examined within 48 hours of dispatch and showed no clinical signs of disease,- has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease,- does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions,- does not come from a holding where there has been a case of African horse sickness during the past 60 days,- was vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the protection zone.5.4. However, in derogation to the provisions in paragraph 5.1, movement of registered horses from the infected zone or the protection zone into the surveillance zone can be allowed under the following conditions:5.4.1. The horse must be identified by a passport and particulars on vaccination must be entered in the passport.5.4.2. The movement of the horse must be pre-notified by the issuing official veterinarian to the responsible official veterinarian in the district of destination.5.4.3. The horse must be accompanied by a certificate which is part of the passport and issued by an official veterinarian (official veterinarian in the meaning of Article 2 (h) of Directive 90/426/EEC) at the premises of origin.5.4.4. The certificate must state that the horse:- was clinically examined within 48 hours of dispatch and showed no clinical signs of disease,- has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease,- does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions,- does not come from a holding where there has been a case of African horse sickness during the past 60 days,- was vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the surveillance zone.5.5. However, in derogation to the provisions in paragraph 5.1, movement of registered horses into the free area can be allowed under the following conditions:5.5.1. Registered horses can be moved from the infected zone or the protection zone or the surveillance zone into the free area under the following conditions:5.5.1.1. The horse must be identified by a passport and particulars on vaccination must be entered in the passport.5.5.1.2. The movement of the horse must be pre-notified by the issuing official veterinarian to the responsible official veterinarian in the district of destination.5.5.1.3. The horse must be accompanied by a certificate which is part of the passport and issued by an official veterinarian (official veterinarian in the meaning of Article 2 (h) of Directive 90/426/EEC) at the premises of origin.5.5.1.4. The certificate must state that the horse:- was clinically examined within 48 hours of dispatch and showed no clinical signs of disease,- has not been in contact during the past 15 days (as far as can be ascertained) with other equidae suffering from an infectious or contagious disease,- does not originate from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions,- does not come from a holding where there has been a case of African horse sickness during the past 60 days,- in the case, the horse originates from an area outside the surveillance zone, was vaccinated against African horse sickness by a veterinarian using a registered polyvalent African horse sickness vaccine as prescribed by the vaccine manufacturer at least 60 days, and not more than 24 months, prior to entering the free area.5.5.2. However, in derogation to the provisions in paragraph 5.5.1, the competent veterinary authorities may licence the temporary admission into the free area of a registered horse from a designated holding in the surveillance zone under the following conditions:5.5.2.1. The horse is accompanied by a passport. Particulars on vaccination must be entered in the passport.5.5.2.2. The horse is marked in such a way as to ensure a simple identity check and thereby give a correlation between the animal and the passport.5.5.2.3. The passport contains the license. The license is to be withdrawn in the case the conditions under which the license was issued are not longer fulfilled.5.5.2.4. The horse does not return from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions.5.5.2.5. The designated holding in the surveillance zone is included in a monitoring programme equivalent to that carried out in the free area.5.5.2.6. The horse is only admitted from two hours after sunrise until two hours prior to sunset on the same day.5.5.2.7. The horse is kept separate from equidae not of equal health status.5.5.3. However, in derogation to the provisions in paragraph 5.5.1, the competent veterinary authorities may licence the re-entry of a registered horse into a holding in the free area returning after temporary movement to designated holdings in the surveillance zone under the following provisions:5.5.3.1. The horse is accompanied by a passport. Particulars on vaccination must be entered in the passport.5.5.3.2. The passport contains the licence. The license is to be withdrawn in the case the conditions under which the licence was issued are not longer fulfilled.5.5.3.3. The horse does not return from an area where veterinary restrictions pertaining to diseases communicable to equidae are in force and does not come from a holding under veterinary restrictions.5.5.3.4. The designated holding in the surveillance zone is included in a monitoring programme equivalent to that carried out in the free area.5.5.3.5. The horse is only allowed to move from the free area into the surveillance zone and back to the free area from two hours after sunrise until two hours prior to sunset on the same day.5.5.3.6. The horse is kept separate from equidae not of equal health status.6. Monitoring6.1. Ongoing monitoring is carried out within the free area and the surrounding surveillance zone.6.2. A monthly sero-epidemiological monitoring for African horse sickness is carried out on at least 60 identified unvaccinated sentinel horses spread over the whole free area and surveillance zone in order to confirm the absence of African horse sickness in the free area and the surveillance zone. Test results are communicated to the Commission monthly.6.3. All cases of equine mortality within the free area suspected to be due to an infectious disease and any mortality of an identified sentinel horse, are examined by means of official necropsies and the results confirmed by acceptable diagnostic procedures and communicated to the Commission.7. Residence requirements7.1. Registered horses intended for permanent imports into the European Community must have been resident in the free area for three months or since birth if they are less than three months old or since entry if they were imported directly from the European Community during the previous three months.7.2. Registered horses intended for temporary admission into the European Community must be resident during the past 60 days immediately preceding export to the European Community on holdings under veterinary supervision:- in the free area,or- in a Member State of the European Community, if they are imported into the free area of South Africa directly from a Member State of the European Community,or- on the territory or part of territory of a third country approved by the European Community for temporary admission or permanent imports of registered horses in accordance with Directive 90/426/EEC if they were imported into the free area of South Africa directly and under conditions at least as strict as the conditions laid down for the temporary admission or permanent imports of registered horses from the third country concerned directly into the Member States of the European Community.8. Quarantine requirements8.1. Registered horses intended for imports or temporary admission into the Community must have undergone a 40 day pre-export isolation within an officially approved vector-protected quarantine station. This period is mandatory part of the required residence period in the free area.8.2. During the isolation period the horse must be confined to the vector-protected stables at least from two hours prior to sunset until two hours after sunrise the next day. If exercise is required, than it must be done within the delineated perimeters of the quarantine premises under official veterinary supervision, following the application of effective insect repellents prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for temporary admission and imports into the European Community.8.3. So far only the quarantine station at Montagu Gardens and the Kenilworth Racecourse have been identified for the establishment of such quarantine facilities in the metropolitan Cape Town free area. The veterinary authorities have undertaken to notify to the Commission and the Member States the approval of additional quarantine stations.9. Test requirements9.1. During the isolation period the animal health tests for African horse sickness, dourine, equine encephalosis and any other disease as required in the appropriate animal health certificates are carried out with the results specified in the certificate.9.2. All health tests are to be carried out in an accredited laboratory.10. The animal health certificate is issued and signed by the official veterinarian of the quarantine station.11. Transport of horses from the quarantine station into the aircraft is performed under the vector-protected conditions. Registered horses are transported by aircraft directly to the European Community.ANNEX II '-F->START OF GRAPHIC>HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from South Africa for a period of less than 90 daysCertificate No:. . . . . . . . . . . . . .Third country of dispatch (1):. . . . . . . . . . . . . .Ministry responsible:. . . . . . . . . . . . . .I. Identification of the horse(a) Identification document No (passport):. . . . . . . . . . . . . .(b) Validated by:. . . . . . . . . . . . . .(name of competent authority)II. Origin and destination of the horseThe horse is to be sent from:. . . . . . . . . . . . . .(place of export)directly to:. . . . . . . . . . . . . .(Member State and place of destination)by aircraft:. . . . . . . . . . . . . .(indicate flight number)Name and address of consignor:. . . . . . . . . . . . . .Name and address of consignee:. . . . . . . . . . . . . .III. Health informationI, the undersigned official veterinarian of. . . . . . . . . . . . . . (insert name of country) certify that the horse described above:(a) comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis of all types including Venezuelan equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis, rabies, anthrax;(b) has been examined today and shows no clinical signs of disease (2);(c) is not intended for slaughter under a national programme of infectious or contagious disease eradication;(d) has been resident during the 60 days immediately preceding the exportation on holdings under veterinary supervison:- on the territory of the country (1) of dispatch,and- in a Member State of the European Community, if it was imported into the country (1) of dispatch directly from a Member State of the European Community (3),and- on the territory of a third country (1) approved for temporary admission or permanent imports into the European Community of registered horses, if it was imported directly into the country (1) of dispatch under conditions at least as strict as laid down for the temporary admission or permanent imports of registered horses from the third country concerned directly into the European Community (3),andhas undergone the pre-export isolation during the last 40 days immediately preceding the exportation from . . . . . . . . . . . . . . . . . . . . (5) to . . . . . . . . . . . . . . . . . . . . (5) in the approved quarantine station at . . . . . . . . . . . . . . . . . . . . under the following conditions:(i) the horse was accomodated permanently under vector-protected conditions (3);or(ii) the horse has been confined to the vector-protected stables at least from two hours prior to sunset until two hours after sunrise the next day and exercise was provided under official veterinary supervision, following the application of effective insect repellents prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for temporary admission or imports into the European Community (3);(e) comes from the territory of a country (1) in which:(i) Venezuelan equine encephalomyelitis has not occurred during the last two years;(ii) dourine has not occurred during the last six months;(iii) glanders has not occurred during the last six months;(iv) vesicular stomatitis has not occurred during the last six months (3);orwas tested on a sample of blood taken, within 21 days of export, on . . . . . . . . . . . . . . . . . . . . (5), by virus neutralization test for vesicular stomatitis, with negative result at a dilution of 1 in 12 (3) (4);(v) in the case of an uncastrated male animal older than 180 days:- either equine viral arteritis has not been officially recorded during the last six months (3),or- the animal was tested on a blood sample taken within 21 days of export on . . . . . . . . . . . . . . . . . . . . (5) by virus neutralization test for equine viral arteritis with negative result at a dilution of 1 in 4 (3) (4)or- an aliquot of the entire semen of the horse taken, within 21 days of export, on . . . . . . . . . . . . . . . . . . . . (5) was tested with negative result by virus isolation test for equine viral arteritis (3) (4),or- the animal was vaccinated on . . . . . . . . . . . . . . . . . . . . (5) aginst equine viral arteritis under official veterinary supervision with a vaccine approved by the competent authority, according to the following programmes for initial vaccination and has been re-vaccinated at regular intervals (3) (4).Programmes for initial vaccination against equine viral arteritis:Instruction: Cross out vaccination programmes that do not apply to the animal described above.(a) Vaccination was carried out on the day a blood sample was taken that subsequently proved negative in a virus isolation test for equine viral arteritis at a dilution of 1 in 4.(b) Vaccination was carried out during a period of isolation of not more than 15 days under official veterinary supervision commencing on the day a blood sample was taken that was tested during that time with negative result in a virus neutralization test for equine viral arteritis at a dilution of 1 in 4.(c) Vaccination was carried out when the animal was at an age of 180 to 270 days, during a period of isolation under official veterinary supervision. During the isolation period two blood samples taken at least 10 days apart proved a stable or declining antibody titre in a virus neutralization test for equine viral arteritis;(f) does not come from the territory of a country (1) considered, in accordance with EC legislation, as infected with African horse sickness and was either:- not vaccinated against African horse sickness (3),or- was vaccinated against African horse sickness on . . . . . . . . . . . . . . . . . . . . (5), not more than 24 months and at least 80 days prior to pre-export isolation, by administration of a registered vaccine as prescribed by the vaccine manufacturer (3) (4);(g) does not come from a holding which was subject to a prohibition order for animal health reasons which laid down the following conditions:(i) If not all the animals of species susceptible to the disease located on the holding were slaughtered, the prohibition lasted for:- six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered,- a period required to carry out with negative results two Coggins tests three months apart on the animals remaining after the infected animals have been slaughtered in the case of infectious anaemia,- six months in the case of vesicular stomatitis,- one month from the last recorded case, in the case of rabies,- 15 days from the last recorded case, in the case of anthrax.(ii) If all the animals of species susceptible to the disease located on the holding were slaughtered, the prohibition lasted for 30 days, or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;(h) has, to the best of my knowledge and according to the declaration of the owner or his representative, not been in contact with animals showing clinical signs of an infectious or contagious disease transmissible to equidae during 15 days prior to pre-export isolation;(i) was subjected to the following tests carried out with negative results on samples of blood taken, within 21 days of export, on . . . . . . . . . . . . . . . . . . . . (4) (5):- a Coggins test for equine infectious anaemia,- a complement fixation test for dourine at a dilution of 1 in 5;(j) was subjected to a complement fixation test for African horse sickness as described in Annex D to Directive 90/426/EEC on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on . . . . . . . . . . . . . . . . . . . . (5) and on . . . . . . . . . . . . . . . . . . . . (5), the second of which was taken within 10 days of export either:- with negative reactions, if it has not been vaccinated (3) (4),or- without increase in antibody level, if it has been vaccinated (3) (4);(k) was subjected to an Elisa test for equine encephalosis on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on . . . . . . . . . . . . . . . . . . . . (5) and on . . . . . . . . . . . . . . . . . . . . (5), the second of which was taken within 10 days of export either:- with negative reactions (3) (4),or- without increase in antibody level (3) (4).IV. The horse will be sent directly from the quarantine station to the airport under vector-protected conditions and will be sent to the Member State of the European Community without coming into contact with other equidae not accompanied by an EC certificate either for permanent imports or for temporary admission. The aircraft will be cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and sprayed against vector insects just prior to take off.The attached declaration signed by the owner or representative is part of the certificate.V. The certificate is valid for 10 days.This certificate together with the identification document (passport) must accompany the horse during the whole of the residence within the European Community. The total period of residence on the territory of the European Community must not exceed 90 days.Date Place Stamp and signature of the official veterinarian (6). . . . . . . . . . . . . .(name in block capitals and capacity)VI. Date and place of entry into the territory of the European Community:. . . . . . . . . . . . . .(stamp and signature of the official veterinarian) (6)Date of export from the European Community:. . . . . . . . . . . . . .VII. Where the horse subsequently moves from one Member State to another as indicated in the declaration, the period of validity of the certificate must be extended for a further 10 days by an official veterinarian of the Member State of dispatch. The identity check carried out on this occasion has to be certified in the passport.I, the undersigned have examined the horse today and certify that it meets the conditions of Directive 90/426/EEC and, in particular, the requirements of paragraph III (b), (c) and (g) of this certificate.To the best of my knowledge it was during the last 15 days not in contact with equidae suffering from an infectious or contagious disease.Date of examination Place of examination Stamp and signature of the official veterinarian (6). . . . . . . . . . . . . .(name in block capitals and capacity)(1) Territory of a country means the whole territory or the part of the territory in accordance with Article 13 (2) of Directive 90/426/EEC as laid down in Commission Decision 92/160/EEC as last amended.(2) The certificate must be issued on the day of loading of the horse for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community.(3) Delete as appropriate.(4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport).(5) Insert date.(6) The colour of the stamp and the signature must be different to that of the printing.DeclarationI, the undersigned. . . . . . . . . . ., owner (1) or representative of the owner (1) of the horse described above declare:1. The horse will be resident with the European Community for a period not longer than 90 days and during that time it will be accommodated on the following premises:(1) from. . . .(insert date) to. . . .(insert date) in. . . .(insert place of holding) in. . . .(insert Member State)(2) from. . . .(insert date) to. . . .(insert date) in. . . .(insert place of holding) in. . . .(insert Member State)(3) from. . . .(insert date) to. . . .(insert date) in. . . .(insert place of holding) in. . . .(insert Member State)(4) from. . . .(insert date) to. . . .(insert date) in. . . .(insert place of holding) in. . . .(insert Member State)(5) from. . . .(insert date) to. . . .(insert date) in. . . .(insert place of holding) in. . . .(insert Member State). . .. . .. . .2. The horse will be sent directly from the quarantine station at . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . to the premises of destination without coming into contact with other equine animals not accompanied by a certificate for temporary admission or permanent importation into the European Community.3. The transportation will be effected in such a way that the health and well-being of the animal can be protected effectively.4. During 15 days prior to pre-export isolation the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae.5. The horse will leave the European Community on. . . . . . . . . . . . . .(2) at the border post of. . . . . . . . . . . . . . (insert name and place of exit).6. Name and address of the owner (1) or representative (1):. . . . . . . . . . . . . .(place, date). . . . . . . . . . . . . .(signature)Health certificate No:. . . . . . . . . . . . . . Signature of the official veterinarian signing the certificate (3)(1) Delete as appropriate.(2) Insert date.(3) The colour of the stamp and the signature must be different to that of the printing.>END OF GRAPHIC>`ANNEX III '-F->START OF GRAPHIC>HEALTH CERTIFICATEfor imports into Community territory of registered horses from South Africa (1)Certificate No:. . . . . . . . . . . . . .Third country of dispatch (1):. . . . . . . . . . . . . .Ministry responsible:. . . . . . . . . . . . . .I. Identification of the horse(a) Identification document No (passport):. . . . . . . . . . . . . .(b) Validated by:. . . . . . . . . . . . . .(name of competent authority)II. Origin and destination of the horseThe horse is to be sent from:. . . . . . . . . . . . . .(place of export)directly to:. . . . . . . . . . . . . .(Member State and place of destination)by aircraft:. . . . . . . . . . . . . .(indicate flight number)Name and address of consignor:. . . . . . . . . . . . . .Name and address of consignee:. . . . . . . . . . . . . .III. Health informationI, the undersigned official veterinarian of. . . . . . . . . . . . . . (insert name of country) certify that the horse described above:(a) comes from a country where the following diseases are compulsorily notifiable: African horse sickness, dourine, glanders, equine encephalomyelitis of all types including Venezuelan equine encephalomyelitis, equine infectious anaemia, vesicular stomatitis, rabies, anthrax;(b) has been examined today and shows no clinical signs of disease (2);(c) is not intended for slaughter under a national programme of infectious or contagious disease eradication;(d) has been resident on the territory of the country (1) of dispatch during three months immediately preceding the exportation (or since birth if less than three months old or since entry if it was imported directly from a Member State of the European Community during the previous three months)andhas undergone the pre-export isolation during the last 40 days immediately preceding the exportation from . . . . . . . . . . . . . . . . . . . . (5) to . . . . . . . . . . . . . . . . . . . . (5) in the approved quarantine station at . . . . . . . . . . . . . . . . . . . . under the following conditions:(i) the horse was accomodated permanently under vector-protected conditions (3);or(ii) the horse has been confined to the vector-protected stables at least from two hours prior to sunset until two hours after sunrise the next day and exercise was provided under official veterinary supervision, following the application of effective insect repellents prior to the removal from the stables, and in strict isolation from equidae not being prepared for export under conditions at least as strict as required for temporary admission or imports into the European Community (3);(e) comes from the territory of a country (1) in which:(i) Venezuelan equine encephalomyelitis has not occurred during the last two years;(ii) dourine has not occurred during the last six months;(iii) glanders has not occurred during the last six months;(iv) vesicular stomatitis has not occurred during the last six months (3)orwas tested on a sample of blood taken within 21 days of export on . . . . . . . . . . . . . . . . . . . . (5), by virus neutralization test for vesicular stomatitis, with negative result at a dilution of 1 in 12 (3) (4);(v) in the case of an uncastrated male animal older than 180 days:- either equine viral arteritis has not been officially recorded during the last six months (3),or- the animal was tested on a blood sample taken, within 21 days of export, on . . . . . . . . . . . . . . . . . . . . (5) by virus neutralization test for equine viral arteritis with negative result at a dilution of 1 in 4 (3) (4)or- an aliquot of the entire semen of the horse taken, within 21 days of export, on . . . . . . . . . . . . . . . . . . . . (5) was tested with negative result by virus isolation test for equine viral arteritis (3) (4),or- the animal was vaccinated on . . . . . . . . . . . . . . . . . . . . (5) against equine viral arteritis under official veterinary supervision with a vaccine approved by the competent authority, according to the following programmes for initial vaccination and has been re-vaccinated at regular intervals (3) (4).Programmes for initial vaccination against equine viral arteritis:Instruction: Cross out vaccination programmes that do not apply to the animal described above.(a) Vaccination was carried out on the day a blood sample was taken that subsequently proved negative in a virus isolation test for equine viral arteritis at a dilution of 1 in 4.(b) Vaccination was carried out during a period of isolation of not more than 15 days under official veterinary supervision commencing on the day a blood sample was taken that was tested during that time with negative result in a virus neutralization test for equine viral arteritis at a dilution of 1 in 4.(c) Vaccination was carried out when the animal was at an age of 180 to 270 days, during a period of isolation under official veterinary supervision. During the isolation period two blood samples taken at least 10 days apart proved a stable or declining antibody titre in a virus neutralization test for equine viral arteritis.(f) does not come from the territory of a country (1) considered, in accordance with EC legislation, as infected with African horse sickness and was either:- not vaccinated against African horse sickness (3),or- was vaccinated against African horse sickness on . . . . . . . . . . . . . . . . . . . . (5), not more than 24 months and at least 110 days prior to pre-export isolation by administration of a registered polyvalent vaccine as prescribed by the vaccine manufacturer (3) (4);(g) does not come from a holding which was subject to a prohibition order for animal health reasons which laid down the following conditions:(i) If not all the animals of species susceptible to the disease located on the holding were slaughtered, the prohibition lasted for:- six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered,- a period required to carry out with negative results two Coggins tests three months apart on the animals remaining after the infected animals have been slaughtered in the case of infectious anaemia,- six months in the case of vesicular stomatitis,- one month from the last recorded case, in the case of rabies,- 15 days from the last recorded case, in the case of anthrax.(ii) If all the animals of species susceptible to the disease located on the holding were slaughtered, the prohibition lasted for 30 days, or 15 days in the case of anthrax, beginning on the day on which following the destruction of the animals the disinfection of the premises was satisfactorily completed;(h) shows no clinical signs of contagious equine metritis and does not come from a holding where there has been any suspicion of contagious equine metritis during the past two months nor had contact indirectly or directly through coitus with equidae infected or suspected of being infected with contagious equine metritis;(i) has, to the best of my knowledge and according to the declaration of the owner or his representative, not been in contact with animals showing clinical signs of an infectious or contagious disease transmissible to equidae during 15 days prior to pre-export isolation;(j) was subjected to the following tests carried out with negative results on samples of blood taken, within 21 days of export, on . . . . . . . . . . . . . . . . . . . . (4) (5):- a Coggins test for equine infectious anaemia,- a complement fixation test for dourine at a dilution of 1 in 5;(k) was subjected to a complement fixation test for African horse sickness as described in Annex D to Directive 90/426/EEC on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on . . . . . . . . . . . . . . . . . . . . (5) and on . . . . . . . . . . . . . . . . . . . . (5), the second of which was taken within 10 days of export either:- with negative reactions, if it has not been vaccinated (3) (4),or- without increase in antibody level, if it has been vaccinated (3) (4);(l) was subjected to an Elisa test for equine encephalosis on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on . . . . . . . . . . . . . . . . . . . . (5) and on . . . . . . . . . . . . . . . . . . . . (5), the second of which was taken within 10 days of export either:- with negative reactions (3) (4),or- without increase in antibody level (3) (4).IV. The horse will be sent directly from the quarantine station to the airport under vector-protected conditions and will be sent to the Member State of the European Community without coming into contact with other equidae not accompanied by an EC certificate either for permanent importation or for temporary admission of registered horses. The aircraft will be cleansed and disinfected in advance with a disinfectant officially recognized in the country of dispatch and sprayed against vector insects just prior to take off.The attached declaration signed by the owner or representative is part of the certificate.V. The certificate is valid for 10 days.Date Place Stamp and signature of the official veterinarian (6). . . . . . . . . . . . . .(name in block capitals and capacity)(1) Territory of a country means the whole territory or the part of the territory in accordance with Article 13 (2) of Directive 90/426/EEC as laid down in Commission Decision 92/160/EEC as last amended.(2) The certificate must be issued on the day of loading of the horse for dispatch to the Member State of destination or on the last working day before embarkation and accompanied by the identification document (passport) during the time of residence in the Community.(3) Delete as appropriate.(4) The test(s) carried out, their results and the vaccination have to be entered in the identification document (passport).(5) Insert date.(6) The colour of the stamp and the signature must be different to that of the printing.DeclarationI, the undersigned. . . . . . . . . . . . . .,(insert name in block letters) owner (1) or representative of the owner (1)of the horse described above declare:1. The horse will be sent directly from the quarantine station at . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . to the premises of destination without coming into contact with other equidae not accompanied by a certificate for temporary admission or permanent importation of equidae into the European Community.2. The transportation will be effected in such a way that the health and well-being of the animal can be protected effectively.3. During 15 days prior to pre-export isolation the horse has not been in contact with animals suffering from infectious or contagious diseases transmissible to equidae.. . . . . . . . . . . . . .(place, date). . . . . . . . . . . . . .(signature)Health certificate No:. . . . . . . . . . . . . .. . . . . . . . . . . . . . (signature of the official veterinarian signing the certificate) (2)(1) Delete as appropriate.(2) The colour of the stamp and the signature must be different to that of the printing. >END OF GRAPHIC>`